*387On Rehearing.
LAND, J.
A reconsideration of the .evidence has not convinced us that this court erred in decreeing the sale in question to he a simulation, and in condemning the defendant J. C. Eason to account in the partition for the sum of $425. We, however, think that, as the evidence tends to show that J. C. Eason has made valuable improvements on the common property, he should be given an opportunity to plead and prove his claim therefor against his coheirs.
It is therefore ordered that our decree heretofore handed down be amended by remanding the cause for a general accounting and settlement between 'the parties, and it is further ordered that as thus amended, the said decree be reinstated and made the final judgment of this court.